Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on February 8, 2021 has been entered.

Applicant’s submission filed on February 8, 2021 overcomes the objection to the specification under 35 USC 132(a) as adding new matter into the disclosure, as set forth in the Final Rejection. The Replacement Sheet for figure 4 is acceptable. Correction of these matters is noted with appreciation.

Amended claim 17 and new claim 21 are rejected under 35 USC 103 as set forth in detail below.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Adams 2012/0291449 in view of Seely 10,415,581. 
Adams discloses a gas turbine 20 substantially as claimed, comprising: a multistage turbine 27 including a plurality of turbine stages 200, 202, 204 consisting of a first turbine stage through a last turbine stage, each turbine stage including a turbine rotor disk 210, 212, 214; and a plurality of turbine vanes 220, 220, 220 coupled to the turbine rotor disk of each turbine stage, each plurality of turbine vanes comprising: a turbine vane that includes a vane platform 222 and a radially outer vane tip and is segmented into a plurality of span regions arranged across a span between the vane platform and the vane tip, each span region of the turbine vane including a specific airfoil that occupies a corresponding span region of the plurality of span regions and extends from an unnumbered leading edge of the turbine vane to an unnumbered trailing edge of the turbine vane. The plurality of span regions can be broken up into a first span region having a first length that extends from the vane platform toward the vane tip; a second span region having a second length that extends from the first span region toward the vane tip; and a third span region having a third length that extends from the second span region to the vane tip (claim 17).


Seely (figure 9, and generally corresponding to overall structural details of figure 7) shows a propeller vane/blade having airfoil span regions 910, 920, 930, …993, the plurality of span regions broken up into a first span region 910 having a first length that extends from a vane platform (neck 900) toward a vane tip; a second span region 920 having a second length that extends from the first span region toward the vane tip; and a third span region 930 having a third length that extends from the second span region to the vane tip (column 37, lines 28-67 and column 38, lines 1-47). Each span region includes a specific airfoil that occupies a corresponding span region of the plurality of span regions. The specific airfoil has a different thickness for each span region of the plurality of span regions, and a first maximum thickness in the first span region is 50.419 mm (1.985 inches), a second maximum thickness in the second span region is 49.8856 mm (1.964 inches), and a third maximum thickness in the third span region is 49.1744 mm (1.936 inches). The vane has a specific maximum thickness in each span region, and each of the first, second, and third maximum thicknesses of the respective ranges has a value such that 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the turbine vanes of Adams such that the specific airfoil has a different thickness for each span region of the plurality of span regions, and a first maximum thickness in the first span region is 50.419 mm (1.985 inches), a second maximum thickness in the second span region is 49.8856 mm (1.964 inches), and a third maximum thickness in the third span region is 49.1744 mm (1.936 inches), the turbine vane having a specific maximum thickness in each span region, and wherein each of the first, second, and third maximum thicknesses of the respective ranges has a value such that the specific maximum thickness in each span region decreases from the first span region to the third span region, as taught by Seely, for the purpose of providing a noise reducing strategy along with relatively thick airfoils for blade stiffness and vibration resistance using finite element analysis (FEA) software tools such as FEMAP to optimize blade thicknesses for these purposes, while incorporating the blade maximum thickness/shape changes. 

KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). Therefore, one of ordinary skill in the art would have recognized the applicability of the teachings of Seely to the turbine vanes of Adams, for the purpose of providing a noise reducing strategy along with relatively thick airfoils for blade stiffness and vibration resistance using finite element analysis (FEA) software tools such as FEMAP to optimize blade thicknesses for these purposes, while incorporating the blade maximum thickness/shape changes. 

It is noted that Applicant could rely upon the certified copy of the foreign priority application to overcome this rejection based on Seely, if a translation of the foreign priority application is submitted in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745